Title: From Benjamin Franklin to Sartine, 5 August 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir,Passy, Aug. 5. 1780.
Having just received these Letters under Cover to me from New- England, I Send them immediately to your Excellency. Being with great Esteem, and Respect, Sir, Your Excellency’s most obedient and most humble Sert.
B Franklin
His Excellency Mr. de Sartine
 
Endorsed: M d F expédies la réponse a toutes les lettres que j’ai recuës de M de la Touche pour la faire partir par l’ariel
Notation: accuser à M Franklin la reception des paquets Et le remercier Rep(?) le. 7. dudt.
